Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 1 of 32 Page ID #:1



  1   David C. Wakefield, Esq. Bar #: 185736
  2   Lightning Law, APC
      10620 Treena Street, Suite 230
  3
      San Diego, CA 92131
  4   Telephone: 619.485.4300; Facsimile: 619.342.7755
      E-mail: dcw@DMWakeLaw.com; wakefieldlawassistant@gmail.com
  5
      Attorney for Plaintiffs
  6

  7
                            UNITED STATES DISTRICT COURT
  8
                           CENTRAL DISTRICT OF CALIFORNIA

  9
      UNITED AFRICAN-ASIAN                    Case No:
 10   ABILITIES CLUB, ON BEHALF
 11
      OF ITSELF AND ITS                       COMPLAINT
      MEMBERS; ANNA MARIE
 12   WIGGINS, An Individual, ON              DISCRIMINATORY
 13   BEHALF OF ROBERT AARON                  PRACTICES
      MCKISSICK                               [US Fair Housing Act of 1988 [42
 14
                                              U.S.C. §§ 3600 et seq, §3604(c),
 15                        Plaintiffs,        §3604(f)(1-3), et seq.; CA
                                              Government Code 12925, 12927,
 16
            v.                                12955; CA Civil Code §§ 51, 52,
 17                                           54.3
 18
      DUPART FAMILY
      ASSOCIATES, LLC; AND DOES               DEMAND FOR JURY TRIAL
 19   1 THROUGH 10, Inclusive
 20
                           Defendants.
 21
                                         INTRODUCTION
 22
      1.    Plaintiffs make the following allegations in this civil rights action:
 23
                                  JURISDICTION AND VENUE
 24
      2.      The federal jurisdiction of this action is based on the 42 U.S.C. §§ 3601,
 25
      3604 et. seq. - the U.S. Fair Housing Act Amendments of 1988 (Defendants’
 26
      apartment property consist of four (4) or more residential units), and 42 U.S.C. §
 27
      12101 et. seq., the federal Americans With Disabilities Act. Venue is proper in this
 28

                       1
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 2 of 32 Page ID #:2



  1
      United States District Court for the Central District of California pursuant to 28
  2
      U.S.C. § 1391(b), because a substantial part of Plaintiffs’ claims arose within said
  3
      Judicial District.
  4
                               SUPPLEMENTAL JURISDICTION
  5
      3.      This United States District Court for the Central District of California has
  6
      supplemental jurisdiction over the California state claims as alleged in this
  7
      Complaint pursuant to 28 U.S.C. § 1367(a).
  8
                      NAMED DEFENDANTS AND NAMED PLAINTIFFS
  9
      4.    The term Plaintiffs as used herein specifically include the corporate Plaintiff
 10
      entity known as the United African-Asian Abilities Club, On Behalf Of Itself And Its
 11
      Members (hereinafter referred to as “Club” or “UAAAC”); and the individual
 12
      Plaintiff Anna Marie Wiggins and Robert Aaron Mckissick (hereinafter referred to as
 13
      “Wiggins” or the “named Individual Plaintiff”. The Plaintiff Club and Plaintiff
 14
      Wiggins are sometimes collectively referred to as the “named Plaintiffs” or
 15
      “Plaintiffs”.
 16
      5.    Plaintiff United African-Asian Abilities Club (UAAAC) is registered and in
 17
      good standing as a Nevada non-profit corporation. The named individual Plaintiff
 18
      Wiggins is a member of the Plaintiff Club organization. Members of Plaintiff Club
 19
      referred to herein below, but are not named as plaintiffs are Mary Wambach,
 20
      Theodore Pinnock, Jessie James Lee, and Jack Pinnock.
 21

 22
      6. Plaintiffs are informed, believe, and thereon allege that named Defendant

 23
      DUPART FAMILY ASSOCIATES, LLC is the operator of the apartment rental

 24
      business known as Detroit Palms Apartments located at 1535 N Detroit St, Los

 25
      Angeles, CA 90046. Plaintiffs are informed, believe, and thereon allege that

 26
      Defendant DUPART FAMILY ASSOCIATES, LLC is the owner, operator, and/or

 27

 28

                           2
                                                                                 COMPLAINT
                                                                                    CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 3 of 32 Page ID #:3



  1
      lessor of the real property located at 1535 N Detroit St, Los Angeles, CA 90046
  2
      (hereinafter referred to as the “Property”).
  3
      7.    Defendant DUPART FAMILY ASSOCIATES, LLC is, and at all times
  4
      mentioned herein were, a business or corporation or franchise, organized and
  5
      existing and/or doing business under the laws of the State of California. Defendants
  6
      Does 1 through 10, were at all times relevant herein subsidiaries, employers,
  7
      employees, and/or agents of the named Defendants.
  8
                                   CONCISE SET OF FACTS
  9
      8.    The named Individual Plaintiff Wiggins is the sister of Robert Aaron
 10
      McKissick who has cerebral palsy, uses a wheelchair for mobility, and is unable to
 11
      walk any distance. McKissick is totally dependent on Plaintiff Wiggins. Plaintiff
 12
      Wiggins and McKissick are also members of the Plaintiff Club. The individual
 13
      Plaintiff Wiggins intended to go the Defendant’s Property to access Defendants’
 14
      rental services. Plaintiff Wiggins has actual knowledge of the overt and obvious
 15
      physical and communication barriers at Defendants’ Property. Plaintiff Wiggins
 16
      determined that the open and obvious physical barriers that exist at Defendants’
 17
      Property directly related to her brother’s disabilities, and that it would be impossible
 18
      or extremely difficult for them to physically access Defendants’ on-site rental
 19
      services. Plaintiff Wiggins had knowledge and determined that it would be futile
 20
      gesture for her to go to the Property. The named Individual Plaintiff Wiggins was
 21
      deterred by her actual knowledge of the physical and communication barriers that
 22

 23
      exist at Defendants’ Property and website. See ¶¶ 25.

 24
      9. The named Individual Plaintiff attempted to use Defendants’ website to access

 25
      Defendants’ online rental services, but had great difficulty due to her brother’s

 26
      disabilities. The named Individual Plaintiff also could not determine from

 27
      Defendants’ website content whether Defendants’ rental office and common areas

 28

                       3
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 4 of 32 Page ID #:4



  1
      were physically accessible to her brother. The named Individual Plaintiff requested
  2
      that Plaintiff Club assist her to obtain information regarding the physical
  3
      accessibility of Defendants’ on-site office where Defendants’ offer its rental services.
  4
      In response to the named Individual Plaintiff’s request, Plaintiff Club sent one of its
  5
      members to Defendants’ physical on-site office. The named Individual Plaintiff
  6
      personally reviewed all the information and photographs of Defendants’ property.
  7
      As a result, the named Individual Plaintiff has actual knowledge of the overt and
  8
      obvious physical and communication barriers at Defendants’ Property. The named
  9
      Individual Plaintiff determined that the open and obvious physical barriers that exist
 10
      at Defendants’ Property directly related to her brother’s disabilities, and that it would
 11
      be impossible or extremely difficult for them to physically access Defendants’ on-
 12
      site rental services. See ¶¶ 25. The named Individual Plaintiff had actual knowledge
 13
      and determined that it would be futile gesture for her to go to the Property. The
 14
      named Individual Plaintiff was deterred by her actual knowledge of the physical and
 15
      communication barriers that exist at Defendants’ Property and website. The named
 16
      Individual Plaintiff made a written request to Defendants’ for an accommodation to
 17

 18
      have equal access to Defendants’ rental services and to eliminate the communication

 19
      and physical barriers to Defendants’ rental services, both online and at the property.

 20
      At the end of this action, the named Individual Plaintiff intends to return to

 21
      Defendants’ website and physical rental office location to obtain rental information

 22
      and verify that the communication and physical barriers to Defendants’ rental

 23
      services are removed.

 24
      10.   The named Plaintiff Club is an organization that advocates on the behalf of its

 25
      members with disabilities when their civil rights and liberties have been violated.

 26
      Plaintiff Club investigated Defendants’ websites and apartment Property in July,

 27
      2020, in August, 2020, and in November, 2020. Plaintiff Club member Sharon

 28

                       4
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 5 of 32 Page ID #:5



  1
      Riguer investigated the Property on the Internet websites. Club member Theodore
  2
      Pinnock also investigated the property. The results of the research from Club
  3
      Member Sharon Riguer are contained in the Exhibit B to this Complaint. Club
  4
      members ascertained that Defendants’ rental services at Defendants Property were
  5
      not physically accessible to Wiggins by a Club member who went to Defendants’
  6
      apartment Property, and said Club member attempted to access Defendants’ on-site
  7
      rental services.
  8
      11.   Plaintiff Club diverted its time and resources from its normal purposes
  9
      because of Defendants’ service, policy, program and physical barriers to Defendants
 10
      rental services at Defendants’ websites and Property. Club personnel conducted
 11
      detailed Internet searches to determine if Defendants provide large print, deaf
 12
      interpreter, therapy animal, the required reasonable accommodation policy, and
 13
      required reasonable modification policy. Further, the Club retained contractors to
 14
      investigate said policies, to survey the property, to photograph the property, to
 15
      investigate when the Property was constructed, to investigate the Property ownership
 16
      and to have an access report prepared. Plaintiff Club also diverted staff to
 17
      investigate Defendants' Internet presence to determine compliance with the FHA and
 18
      ADA. Plaintiff Club also investigated Defendants' written rental materials such as
 19
      brochures, rental applications and leases. Moreover, Plaintiff Club made an oral
 20
      investigation to ascertain Defendants' companion animal, deaf interpreter and
 21

 22
      reasonable accommodation and reasonable modification policies. Plaintiff Club also

 23
      caused a physical access consultant to be retained to survey Defendants' facility.

 24
      Plaintiff Club’s findings regarding Defendants’ rental services and facilities were

 25
      incorporated into an Access Report. The Access Report also details the known overt

 26
      and obvious physical access violations at the Property, but it is not intended as an

 27
      exhaustive list of existing violations. Due to these necessary activities to investigate,

 28

                         5
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 6 of 32 Page ID #:6



  1
      Plaintiff Club’s time and resources were diverted from its normal activity. Plaintiff
  2
      Club suffered injury and also suffered monetary damages due to the diversion of the
  3
      Club’s resources from its normal purposes.
  4
      12.   Plaintiff Club members include, but are not limited to, those persons listed
  5
      below as Club members, along with examples of their individual disabilities.
  6
      Plaintiff Club member Mary Wambach has complete deafness. In addition to other
  7
      methods, Wambach uses video phone texting to communicate. Member Wambach
  8
      went to Defendants’ websites to find video texting, TTY, the California Relay
  9
      System or any other way of texting Defendants. Member Wambach did not find any
 10
      such communication method on Defendants’ website. Video phone texting requires
 11
      an internet connection and requires the recipient to have an interpreter online.
 12
      Wambach alleges that Defendants have the resources to provide one or more of the
 13
      alternate communication services. Club member Mary Wambach is not a named
 14
      plaintiff. Plaintiff Club member Theodore Pinnock has cerebral palsy and uses a
 15
      wheelchair for mobility. Pinnock also has severe speech impediment. He uses
 16
      texting to communicate with people that do not know him. Pinnock went to
 17
      Defendants’ websites for the apartments. Mr. Pinnock did not find any way to text
 18
      Defendants concerning the apartments. Mr. Pinnock is a former licensed lawyer
 19
      residing outside California. Mr. Pinnock needs to move back to California for
 20
      numerous family reasons and to meet California State Bar reinstatement
 21

 22
      requirements. Mr. Pinnock has a US Skype number and a cellphone for texting.

 23
      Moreover, Mr. Pinnock has the capability to text online. Mr. Pinnock attempted to

 24
      text Defendants, but he was not able to text the Defendants about the apartments.

 25
      Club Member Theodore Pinnock is not a named Plaintiff. Plaintiff Club member

 26
      Jack Pinnock. Jack Pinnock is an officer of Plaintiff Club. Jack Pinnock has an

 27
      impaired vision or low vision disability. Jack Pinnock requires large print on

 28

                       6
                                                                                 COMPLAINT
                                                                                    CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 7 of 32 Page ID #:7



  1
      websites. The websites managed by the Defendants contain small print at the bottom
  2
      pages of the websites. Jack Pinnock had difficulty reading the print. Club member
  3
      Jack Pinnock is not a named plaintiff. Plaintiff Club member Jessie James Lee. Lee
  4
      is a member of Plaintiff Club. Lee has an impaired vision disability. Lee requires
  5
      large print on websites. The websites managed by the Defendants contain small print
  6
      on each of the bottom pages of the websites. Lee had difficulty reading the print.
  7
      Club member Jessie James Lee is not a named plaintiff. Plaintiff Club member
  8
      Robert A. McKissick has cerebral palsy, he uses a wheelchair for mobility, and he
  9
      also has severe speech and vision disabilities.
 10
      13.   Plaintiffs allege that Defendants control, operate, and maintain web pages at
 11
      different apartment websites where Defendants offer its rental services.
 12
      Additionally, Defendants have a physical office location at the Property where they
 13
      also offer their rental services. Plaintiffs allege that Defendants’ websites have a
 14
      close nexus to Defendants’ on-site rental services because the websites refer to
 15
      Defendants’ rental services that are offered at Defendants’ actual physical rental
 16
      office. Therefore, Plaintiffs allege that the websites are also places of public
 17
      accommodation. Defendants control the websites to the extent that Defendants can
 18
      change the website content to make modifications to comply with the FHA and
 19
      ADA. Therefore, Plaintiffs allege that Defendants can modify the content of
 20
      Defendants’ websites to improve access for Plaintiffs and people with disabilities.
 21

 22
      14.   In this case, the named Plaintiffs allege that the Defendants failed to provide a

 23
      TTY number or the text messaging system for Plaintiffs and other people that are

 24
      deaf or people with speech conditions. Plaintiff Club member Wambach is deaf and

 25
      both Wambach and Theodore Pinnock have a speech disability. Moreover, Plaintiff

 26
      Club alleges that the Defendants did not modify their websites to eliminate non-

 27
      readable text to allow the blind and people with low vision to use the screen reader

 28

                       7
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 8 of 32 Page ID #:8



  1
      software to access the information on the website, yet they also failed to use large
  2
      print on their websites. See Exhibit B to this Complaint. Plaintiffs assert that most
  3
      popular screen reader programs are called Jobs Access With Speech or “JAWS” and
  4
      Apple’s VoiceOver Software. Defendants actions discriminate against Plaintiff
  5
      Club, specifically Club members James Lee and Jack Pinnock, who both have low
  6
      vision disabilities. Each of the Club members above cannot use the websites
  7
      controlled by the Defendants. Modifications to Defendants’ websites will not
  8
      fundamentally alter the rental services provided and will also not cause an undue
  9
      burden to Defendants, because the cost is less than One Thousand Dollars ($1,000).
 10
      15.   On July 12, 2020 and August 20, 2020, Plaintiff Club attempted to make a
 11
      request to the Defendants for reasonable accommodation at the property. On
 12
      November 22, 2020, the named individual Plaintiff Wiggins and Plaintiff Club
 13
      emailed to the Defendants a written request for a reasonable accommodation. In
 14
      November, 2020, Plaintiff Wiggins and Plaintiff Club, mailed a written request for a
 15
      reasonable accommodation. Defendants failed to respond to both Plaintiffs requests
 16
      for reasonable accommodation as of the date of the filing of this Civil Complaint.
 17

 18
      16.   Plaintiffs are not able to access Defendants rental services due to existing

 19
      overt and obvious communication and physical barriers to access Defendants’ rental

 20
      services both at its online website and at the onsite physical office. Due to the overt

 21
      and obvious physical barriers as alleged herein below, which are required to be

 22
      removed, Plaintiffs requested that Defendants accommodate them to provide access

 23
      to Defendants’ rental services.

 24
      17.   The named Plaintiffs allege that an accommodation is also obvious when a

 25
      whole group of the protected persons requires it. For example, when the public

 26
      without disabilities are required to get up to a second level, the public would be very

 27
      disturbed if they were required to request steps to go up to second level. When the

 28

                       8
                                                                                 COMPLAINT
                                                                                    CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 9 of 32 Page ID #:9



  1
      accommodation is specific to a particular person with a disability, then that person
  2
      may be required to make a request, because the accommodation is not obvious.
  3
      18.   Plaintiffs allege that they are not required to make a request for reasonable
  4
      accommodation and for auxiliary aids when the barriers to communication are overt
  5
      and obvious. However, in the present case, Plaintiffs did make such requests for
  6
      accommodation to eliminate overt and obvious barriers to its rental services
  7
      communications. Plaintiffs allege that providing effective contact information for
  8
      Defendants’ rental services on the internet is an obvious accommodation. The
  9
      general public does not need to request a contact number from the Defendant
 10
      apartment owner or operator when they desire to rent a place. Defendants provide the
 11
      contact number on their website. Therefore, Plaintiffs allege that Defendants are
 12
      required to provide the obvious accommodation of effective communication for
 13
      people that are deaf or with speech impediment on their website without a request.
 14
      Defendants must make their rental services accessible without the need for a prior
 15
      request. Furthermore, Defendants have a duty to remove architectural barriers and
 16
      communication barriers to their rental services without request.
 17
      19. Plaintiffs allege that there is disparate treatment on the internet related to the
 18
      amenities being offered to people without disabilities and people with disabilities.
 19
      All the below facts and the facts stated elsewhere herein have a disparate impact on
 20
      the disability community. The named Plaintiffs experienced and have knowledge of
 21

 22
      the below facts that the Plaintiffs ascertained from Defendants’ websites. Defendant

 23
      operates an apartment property. The property is located at 1531 N Detroit St, Los

 24
      Angeles, CA 90046. The property was built in 1985 and has 39 units. The rent is

 25
      approximately: $1,000. The internet provides a wealth of information regarding the

 26
      property. The internet advertises that the property has amenities that include: Pet

 27
      Policy No Pets Allowed, Parking Garage, Lease Length 12 Months, Laundry

 28

                       9
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 10 of 32 Page ID #:10



   1
       Facilities, Elevator, Sauna, Air Conditioning, Smoke Free, Dishwasher, Granite
   2
       Countertops, Stainless Steel Appliances, Kitchen, Hardwood Floors, Controlled
   3
       Access. The property advertises on apartmentguide.com, trulia.com, zillow.com,
   4
       hotpads.com. It is very important to know that on apartmentguide.com, zillow.com,
   5
       hotpads.com, there is the equal housing opportunity logo. The plaintiff alleges that
   6
       there is disparate treatment on the internet related to the amenities being offered to
   7
       people without disabilities and people with disabilities. For example, the tow signage
   8
       was not installed. The accessible parking space had an access aisle, which was not
   9
       van accessible. The aisle did not have the “no parking” included in the access aisle.
  10
       The office had a high threshold. There was no International Symbol of Accessibility
  11
       signage. The Internet does not state the accessible amenities at all. Also, the
  12
       statement the “equal housing opportunity statement” is misleading. In fact, the
  13
       property is not completely accessible. All the above facts and the facts stated herein
  14
       have a disparate impact on the disability community.
  15
       20.   On Defendants’ websites, they allow the public without deafness and without
  16
       speech impairments to participate by providing them with a telephone number to
  17

  18
       call. However, Plaintiff Club members that are deaf and or with speech impairments

  19
       are denied equal access to participate because the Defendants do not have any

  20
       effective communication.

  21
       21.   Defendants provide websites for people without disabilities to benefit from the

  22
       rental services without going to the apartments to learn about the properties.

  23
       However, for people with disabilities that require the access to the facility, the

  24
       Defendants do not provide any information on the websites regarding if the rental
  25   office is accessible. Moreover, the Defendants provide the telephone number for the
  26   public to call to inquire about the rental services without providing any effective
  27   alternative communications for Plaintiffs and other people that are deaf or have
  28

                        10
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 11 of 32 Page ID #:11



   1
       speech impairments.
   2
       22.   For people without disabilities, the Defendants provide all of the information
   3
       on their websites. For Plaintiffs with disabilities, Defendants require them to travel to
   4
       the Property to determine if it is accessible, then require them to request the effective
   5
       communication, and then thereafter to request a reasonable accommodation to the
   6
       overt and obvious communication barrier. Therefore, Defendants require Plaintiffs
   7
       and other people with disabilities to suffer a separate benefit.
   8
       23.   Additionally, the named Plaintiffs are alleging photograph discrimination
   9
       related to the physical access of each of the apartments within Exhibit B to this
  10
       complaint. The purpose of Defendants’ internet photographs is to entice perspective
  11
       renters to apply online or to contact the Defendants to rent a place. Defendants’
  12
       internet photographs only entice people without mobility disabilities. Defendants’
  13
       internet photographs exclude any photographs of any accessible features that would
  14
       aid the Plaintiffs. For example, there is no photograph of accessible parking. There
  15
       are no photographs of the accessible route to the rental office. There are photographs
  16
       of the accessible route to the manager's office. There are no photographs related to
  17

  18
       the access to get into and use the rental or manager's office. There are no

  19
       photographs related to the accessible route of the common area. There are no

  20
       photographs of the accessible units. In fact, all the photographs lead a person with a

  21
       mobility disability to believe that the apartments are not accessible, or that they must

  22
       have someone go to the properties to make sure it is accessible. However, people

  23
       without disabilities are not required to go to the Property to see if it is accessible.

  24
       24.   Defendants websites and Defendants’ rental services are not integrated for
  25   people with disabilities as required. Plaintiffs are required to request an
  26   accommodation. People without disabilities can access the websites and the rental
  27   services without any problem, but Plaintiffs and other people with disabilities are
  28

                        11
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 12 of 32 Page ID #:12



   1
       required to request for separate rental services. People with mobility conditions are
   2
       not integrated when using the websites because they must go to the apartments to
   3
       determine if they are accessible, but people without disabilities need only access
   4
       Defendants’ websites to determine they can use them. People that are blind and with
   5
       low vision disabilities must request help to read the website information because the
   6
       printed information is too small, but people without disabilities can access the
   7
       websites without asking for help. Plaintiffs and other people with deafness or people
   8
       with speech condition must ask for help calling the number on the websites, because
   9
       Defendants fail to provide a TTY number to contact, or Defendants fail to provide a
  10
       texting system. Defendants discriminated against the Plaintiffs.
  11
       25.   Plaintiff Club member went to Defendant’s apartment facilities at the Property
  12
       to attempt to access Defendants’ rental services. Defendants provide rental
  13
       information, rental applications, and other rental services at the on-site office.
  14
       Defendants’ agents confirmed to the Plaintiffs that rental information, rental
  15
       applications, and other rental services were available at the on-site office.
  16
       Defendants’ rental services at the Property office are not accessible. The Named
  17
       Individual Plaintiff has actual knowledge of Defendants’ overt and obvious physical
  18
       barriers, that relate to this Plaintiff’s disabilities, to Defendants’ Property on-site
  19
       office that provides rental services that this Named Individual Plaintiff intended to
  20
       visit but this Plaintiff was deterred from accessing Defendant’s rental services at the
  21

  22
       office located on the Property. With respect to Defendants’ rental services located in

  23
       the office at the Property, the named individual Plaintiff determined that overt and

  24
       obvious architectural barriers and communication barriers exist that relate to his

  25
       disabilities, that include but are not limited to, the following: Defendants’ path of

  26
       travel from the sidewalk to the office is not accessible since it has step changes in

  27
       level along the path. There are numerous step changes in level that must be

  28

                        12
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 13 of 32 Page ID #:13



   1
       traversed in order to access the entrance leading into the complex. Defendant’s
   2
       callbox is located too high to be accessible. There are also uneven surfaces and
   3
       numerous step changes in level that must be traversed to access the rental office
   4
       entrance. Defendant’s rental office entrance is not accessible due to a significant
   5
       step change in level at the office door threshold that is not beveled or ramped.
   6
       Additionally, Defendants office entry fails to provide the required level landing of
   7
       sufficient dimensions. Additionally, Defendant’s rental office entry door operating
   8
       hardware is a round knob. The Defendants do not provide the required directional
   9
       signage as to the designated path of travel from the sidewalk to Defendant’s office.
  10
       The Named Individual Plaintiff uses a wheelchair for mobility and these step
  11
       changes in level and the other stated issues cause the path of travel and the office
  12
       entry to be not accessible. Defendants failed to provide any directional signage
  13
       indicating an alternate accessible path of travel to the office. Defendants failed to
  14
       provide the required fully compliant van accessible disabled parking for the office.
  15
       Defendants failed to provide a dimensionally compliant van accessible disabled
  16
       parking space and disabled parking access aisle, the required disabled parking
  17
       signage, including tow away signage, fine signage, ground markings, and failed to
  18
       locate said parking on a level surface and nearest the office. Defendants also failed
  19
       to provide compliant tow away signage. The Named Individual Plaintiff requires the
  20
       use of a compliant van accessible disabled parking space to safely exit and re-enter
  21

  22
       the vehicle. Defendants’ failure to provide the required compliant disabled parking,

  23
       disabled parking access aisle, disabled parking disability signage, access aisle, and

  24
       disability ground markings, such that the Named Individual Plaintiff is not able to

  25
       safely park at Defendants’ establishment since the individual Plaintiff may be

  26
       precluded from exiting or re-entering the vehicle if the disabled parking and disabled

  27
       parking signage is not present and others park improperly. Additionally, Defendants

  28

                        13
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 14 of 32 Page ID #:14



   1
       failed to provide the required accessible path of travel from the parking area to the
   2
       office since the existing path of travel has step changes in level. Additionally,
   3
       Defendants overt and obvious communication barriers were also present at the office
   4
       in July, 2020, and a second time in August, 2020. Defendants failed to provide any
   5
       method of text communication with their rental services and failed to publish any
   6
       information as to how to initiate text communication contact. The Named Individual
   7
       Plaintiff had actual knowledge of these barriers at Defendants’ Property that Plaintiff
   8
       intended to visit, and the Named Individual Plaintiff was deterred from accessing
   9
       Defendants’ rental services at the Property again in November, 2020. See Property
  10
       photos in Exhibit B.
  11
       26.   Plaintiff Club and the named Individual Plaintiff desire to make sure that
  12
       Defendants’ rental services at Defendants’ physical office location and Defendants’
  13
       websites are fully accessible to Plaintiff Club’s members, the named Individual
  14
       Plaintiff, and other people with disabilities. Plaintiff Club, its Club members, and the
  15
       named Individual Plaintiff all have actual knowledge of Defendants’ discriminatory
  16
       conditions, and they are currently deterred from attempting further access until the
  17

  18
       barriers are removed. Plaintiff Club and the named Individual Plaintiff intend to

  19
       return to Defendants’ Property and Defendants websites at the end of this action to

  20
       obtain rental services, and to verify that the communication and architectural barriers

  21
       are removed. The named Plaintiffs’ intent to return is genuine. In this case, Plaintiff

  22
       Club has numerous members residing near Defendants Property. Plaintiff Club’s

  23
       members have actual knowledge of the discriminatory conditions as alleged herein

  24
       when the Plaintiff Club investigated the Property and the rental services and
  25   determined that the Club members would not be able to use the rental services due to
  26   the discriminatory conditions. Therefore, Plaintiff Club members were and are
  27   deterred from visiting the properties. Plaintiff Members were not required to
  28

                        14
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 15 of 32 Page ID #:15



   1
       actually visit the properties. See Civil Rights Education & Enforcement Center v.
   2
       Hospitality Properties Trust, 867 F.3d 1093 (9th Cir. 2017). However, a member of
   3
       Plaintiff Cub did visit and attempt to access Defendants’ rental services at
   4
       Defendants’ physical office at the Property. Plaintiff Club and the individual
   5
       Plaintiff have specific plans to visit at the conclusion of this case to obtain rental
   6
       information and to verify the Defendants ceased its discriminatory conduct by
   7
       removing communication and physical barriers to access to the rental services.
   8

   9
        DISCRIMINATORY PRACTICES IN HOUSING ACCOMMODATIONS –
  10
       FAIR HOUSING ACT CLAIMS
  11
       27.   FHA Standing:
  12
             Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  13
       complaint, Defendants discriminated against Plaintiffs in violation of FHA sections §
  14
       3604(f)(1- 3) and 42 § 3604(c), as further detailed below. As a result, the present
  15
       named Plaintiffs suffered injury as a result of Defendants discriminatory actions, and
  16
       named Plaintiffs now pray for damages, injunctive relief, declaratory relief, and
  17
       other relief as hereinafter stated. The Federal Fair Housing Act applies to
  18
       Defendants’ apartment complex since it has more than 4 residential units. FHA
  19
       standing is substantially broader than standing under the ADA due to the critically
  20
       important need of adequate availability of housing for the disabled. A potential
  21
       plaintiff is not even required to have an interest in renting a particular property or
  22
       dwelling to have standing. Smith v. Pacific Properties and Development Corp, 358
  23
       F.3d 1097, 1099 (9th Cir 2004) [Testers have standing to bring Fair Housing Act
  24
       claims, Id 1099, 1104]. Under the Act, any person harmed by discrimination,
  25
       whether or not the target of the discrimination, can sue to recover for his or her own
  26
       injury. See Trafficante v. Metropolitan Life Ins. Co., 409 U.S. 205, 212, 93 S.Ct. 364,
  27
       34 L.Ed.2d 415 (1972). “This is true, for example, even where no housing has
  28

                        15
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 16 of 32 Page ID #:16



   1
       actually been denied to persons protected under the Act.” San Pedro Hotel v City of
   2
       Los Angeles, 159 F.3d 470, 474-475 (9th Cir 1998). In the present case, the named
   3
       Plaintiffs alleged they suffered the injury of discriminatory conduct by Defendants,
   4
       and that the named Plaintiffs suffered monetary and other damages as a result. The
   5
       named Plaintiffs seek injunctive relief as well as damages, both of which are
   6
       available under 42 USC § 3613(c). Assuming arguendo in the present case, that
   7
       prospective injunctive relief was not available to Plaintiffs due to mootness or
   8
       otherwise, which Plaintiffs dispute; the named Plaintiffs are still permitted to recover
   9
       damages under their federal FHA claims. Harris v Itzakhi, 183 F.3d 1043, 1050 (9th
  10
       Cir 1999) [During the appeal in Harris case, the plaintiff therein moved Three
  11
       Thousand (3000) miles away and her injunctive claims became moot. However,
  12
       Plaintiff’s claim for damages survived and was not affected]. In the present case,
  13
       while Plaintiffs can satisfy the injunctive relief prudential standing requirements, the
  14
       above Ninth Circuit Harris court authority makes it clear that those prudential
  15
       standing requirements for injunctive relief are not applicable to Plaintiffs FHA
  16
       damage claims. Hence, in the present case, Plaintiffs damage claims survive even if
  17
       prospective injunctive relief is not available. The present Plaintiff Club has
  18
       organization standing separately on its own under the FHA. Additionally, under the
  19
       FHA, Plaintiff Club has associational standing to assert its Club member claims
  20
       since it only seeks injunctive and declaratory relief as to its Club members. Plaintiff
  21
       Club and the named Individual Plaintiff have standing with respect to the following
  22
       FHA claims.
  23

  24
       CLAIM I: Discrimination In Violation of 42 § 3604(f)(1) - Failure To Have A
  25
       Policy For Receiving Prospective Tenant Accommodation Requests, Failure To
  26
       Train Staff, And Failure To Make The Policy Known To The Plaintiffs
  27
       28.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  28

                        16
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 17 of 32 Page ID #:17



   1
       complaint, the named Plaintiffs suffered discrimination by Defendants in violation of
   2
       this FHA section. This FHA statute states it is unlawful to discriminate in the sale or
   3
       rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter
   4
       because of a handicap of (A) that buyer or renter; (B) a person residing in or
   5
       intending to reside in that dwelling after it is so sold, rented, or made available; or…
   6
       §3604(f)(1) [emphasis added]. See Texas Dept. of Housing and Community Affairs
   7
       v Inclusive Communities Project, 135 S.Ct. 2507, 2519 (2015) [FHA statutory
   8
       scheme permits disparate impact claims, and those type of claims do not require
   9
       intent]. due to Defendants’ communication and architectural barriers, Defendants
  10
       discriminated against Plaintiffs by failing to have a policy, practice, or method for
  11
       Plaintiffs to make a reasonable accommodation request for equal access to their
  12
       rental services on their website or at their on-site office at the Property. Defendants
  13
       have an affirmative duty to have a policy, process to receive such accommodation
  14
       requests and to respond to said requests. See Giebeler v. M & B Associates, 343 F.3d
  15
       1143 (9th Cir. 2003). As a result, Defendant caused Plaintiffs to suffer disparate
  16
       impact discrimination.
  17

  18
       CLAIM II: Failure to Engage in Interactive Process In Violation Of The Fair
  19
       Housing Act And California Fair Employment And Housing Act
  20
       29.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  21
       complaint, Plaintiffs suffered discrimination by Defendants in violation of FHA
  22
       section § 3604(f)(1) and § 3604(f)(2). Plaintiffs contend that Defendant failed to
  23
       engage in a good-faith interactive process to determine and to implement effective
  24
       reasonable accommodations so that Plaintiffs could gain equal access Defendants’
  25
       rental services, to apply for a lease, or to allow Plaintiffs to access Defendants’
  26
       physical rental office and apartments.
  27

  28

                        17
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 18 of 32 Page ID #:18



   1
       CLAIM III: Discrimination In Violation of 42 § 3604(f)(2)
   2
       30.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
   3
       complaint, the named Plaintiffs suffered discrimination by Defendants in violation of
   4
       this FHA section § 3604(f)(2). This FHA section states “it shall be unlawful to
   5
       discriminate against any person in the terms, conditions, or privileges of sale or
   6
       rental of a dwelling, or in the provision of services or facilities in connection with
   7
       such dwelling”. Plaintiffs more specific factual basis for this claim is set forth
   8
       above at ¶¶23-26 above. As previously stated, the named Individual Plaintiff was a
   9
       prospective renter and Plaintiff Club was also seeking rental housing on behalf of the
  10
       named Individual Plaintiff ¶¶8 – 26 above. In the instant case, Defendant’s office
  11
       located on the Property is a “facility” in connection with the rental of a dwelling and
  12
       the on-site rental services provided within the office fall within the FHA statute. In
  13
       the instant case, the named Plaintiffs both assert that Defendant’s failure to remove
  14
       communication and architectural barriers to permit access to Defendant’s on-site
  15
       rental services contained within the office is a separate, independent, actionable
  16
       violation of this FHA section § 3604(f)(2), even without reference to the ADA as a
  17
       predicate. Plaintiffs have alleged that Defendants’ Property has overt and obvious
  18
       physical barriers to access its rental services provided in its on-site office. See ¶¶25 -
  19
       26. The 9th Circuit Smith court stated that the mere observation of overt architectural
  20
       barriers is actionable. Smith at 1104 [“To read an additional standing requirement
  21
       into the statute beyond mere observation, however, ignores that many overtly
  22
       discriminatory conditions, for example, lack of a ramped entryway, prohibit a
  23
       disabled individual from forming the requisite intent or actual interest in renting or
  24
       buying for the very reason that architectural barriers prevent them from viewing the
  25
       whole property in the first instance” (emphasis in original)]. The Smith court found
  26
       Defendants liable under this FHA subsection even though that case did not involve
  27
       ADA Title III claims. However, Plaintiffs did not just allege that Plaintiff Club
  28

                        18
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 19 of 32 Page ID #:19



   1
       observed Defendant’s overt architectural barriers, but Plaintiffs alleged that a
   2
       Plaintiff Club member experienced the barriers, that the named Individual Plaintiff
   3
       had actual knowledge of Defendants’ communication and architectural barriers and
   4
       Plaintiff Wiggins was deterred from obtaining equal access to Defendant’s office
   5
       facility and its rental services located therein. Defendants also discriminated against
   6
       Plaintiffs by failing to modify its practices and policies to provide access via other
   7
       methods of access to its rental services contained within the rental office.
   8
       Defendant’s failure to remove the architectural and communication barriers to access
   9
       its facilities and the rental services located therein, or to provide an accommodation
  10
       to provide methods of alternate access to the office facility, providing rental services
  11
       constitutes the prohibited discrimination, separately and independently.
  12
       Additionally, Defendant’s conduct is also prohibited under ADA Title III and
  13
       constitutes a second, separate, independent source of discrimination against Plaintiffs
  14
       in violation of FHA § 3604(f)(2). Since Defendants discriminatory conduct involves
  15
       Defendants’ rental facilities and its rental services located therein, Plaintiffs assert
  16
       any discriminatory conduct found in violation of ADA Title III also constitutes
  17
       prohibited “discrimination” under FHA § 3604(f)(2).
  18
       CLAIM IV: Discrimination In Violation of 42 § 3604(f)(3)(A and B only)
  19
       31.   Plaintiffs do not make any claim against Defendants for a failure to “design
  20
       and construct” pursuant to § 3604(f)(3)(C). Based on the facts plead at ¶¶ 8 - 26
  21
       above and elsewhere herein this complaint, Plaintiffs suffered discrimination by
  22
       Defendants in violation of FHA sections § 3604(f)(3)(A, B) only. The FHA requires
  23
       that “….[f]or the purposes of this subsection, discrimination includes-- (B) a refusal
  24
       to make reasonable accommodations in rules, policies, practices, or services, when
  25
       such accommodations may be necessary to afford such person equal opportunity to
  26
       use and enjoy a dwelling...” 42 § 3604(f)(3)(B). See also Giebeler v. M & B
  27
       Associates, 343 F.3d 1143 (9th Cir 2003). Defendants improperly refused Plaintiffs’
  28

                        19
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 20 of 32 Page ID #:20



   1
       repeated written and other requests for an accommodation to have equal access to its
   2
       rental services.
   3
       CLAIM V: Discrimination In Violation of 42 § 3604(c) As To NSA
   4
       32.   Based on information, belief, and the facts plead at ¶¶ 8 – 26 above and
   5
       elsewhere herein, Plaintiffs herein alleges that Defendants caused Plaintiffs to suffer
   6
       the injury of discrimination since Defendants violated 42 U.S.C. §§ 3604 (c) with
   7
       respect to its notices, statements, and advertisements (“NSA”). Plaintiffs allege that
   8
       Defendants discriminated against them when Defendants made, printed, or
   9
       published, or caused to be made printed, or published notices, statements, or
  10
       advertisements (“NSA”) that suggest to an ordinary reader a preference to attract
  11
       tenants without disabilities. Defendants' Internet advertising regarding its rental
  12
       services has an unlawful disparate impact on Plaintiffs.
  13

  14
       SECOND CAUSE OF ACTION : Violation of California Fair Housing Act
  15
       33.     Failure to Provide Obvious Reasonable Accommodation and Modification:
  16
       Based on information, belief and the facts stated above at ¶¶ 8 – 26 above and
  17
       elsewhere in this complaint, Plaintiffs allege that Defendants refused to make
  18
       reasonable accommodations in rules, policies, practices, or services in violation of
  19
       CA Government Code sections 12927 and 12955.2, when these accommodations
  20
       may be necessary to afford a disabled person equal opportunity to use and enjoy
  21
       Defendants’ rental services. As stated in detail above, Defendants refused to make
  22
       reasonable accommodations with the instant Plaintiffs and discriminated against each
  23
       of them on the basis of disability.
  24
       ///
  25

  26
       ///

  27
       ///

  28

                          20
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 21 of 32 Page ID #:21



   1
       THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS- Claims Under
   2
       The Americans With Disabilities Act Of 1990
   3
       34.   ADA Standing:
   4
             ADA Title III does cover public and common use areas at housing
   5
       developments when these public areas are, by their nature, open to the general
   6
       public. An office providing rental services is open to the general public. (See U.S.
   7
       Department of Justice - ADA Title III Technical Assistance Section III-1.2000,
   8
       Illustration 3, rental office covered). The parking and paths of travel to the rental
   9
       office are also covered. See Section III–1.2000, ADA Title III Technical Assistance
  10
       Manual, http://www.ada.gov/taman3.html (“ILLUSTRATION 3: A private
  11
       residential apartment complex contains a rental office. The rental office is a place of
  12
       public accommodation”). See Kalani v Castle Village, LLC, 14 F.Supp.3d 1359,
  13
       1371 (E.D.Cal, 2014)[ citing Johnson v. Laura Dawn Apartments, LLC, 2012 WL
  14
       33040 at *1 n. 1 (E.D.Cal.2012) (Hollows, M.J.) (“[t]he leasing office of an
  15
       apartment is a place of public accommodation.] . In the present case, the named
  16
       Plaintiffs have sufficiently alleged that Defendants have an office at the Property that
  17
       provides rental services. Following prior sister Circuit Courts of Appeals decisions,
  18
       our Ninth Circuit Court very recently held that an ADA Plaintiff can be only a
  19
       “tester” and have standing. See Civil Rights Education & Enforcement Center v.
  20
       Hospitality Properties Trust, 867 F.3d 1093 (9th Cir. 2017) [the Ninth Circuit
  21
       CREEC court held (1) ADA “tester” standing is valid and a Plaintiff’s motivation for
  22
       visit is “irrelevant”, and (2) an ADA “deterrent effect doctrine” claim does not
  23
       require a Plaintiff to have a personal encounter with the barrier to equal access, only
  24
       to have knowledge of the barrier] citing Havens Realty Corp. v. Coleman, 455 U.S.
  25
       363, 372–74, 102 S.Ct. 1114 (1982); Smith v. Pacific Properties and Development
  26
       Corp, 358 F.3d 1097, 1102-1104 (9th Cir 2004); Chapman v. Pier 1 Imports (U.S.)
  27
       Inc., 631 F.3d 939 (9th Cir 2011, en banc); Houston v. Marod Supermarkets, Inc.,
  28

                        21
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 22 of 32 Page ID #:22



   1
       733 F.3d 1323, 1335–37 (11th Cir. 2013); Colo. Cross Disability Coal. v.
   2
       Abercrombie & Fitch Co., 765 F.3d 1205, 1210–11 (10th Cir. 2014). In the present
   3
       case, the named Plaintiffs each have ADA standing. Plaintiffs have alleged that
   4
       Defendants discriminated against Plaintiffs in violation of ADA Title III statutes and
   5
       regulations as detailed further in the ADA claims stated below. As a result, the
   6
       named Plaintiffs have each suffered injury and each seek only injunctive and
   7
       declaratory relief pursuant to their ADA Claims.
   8
       CLAIM I: Auxiliary Aids – Failure To Effectively Communicate
   9
       35.   42 United States Code 12182(b)(2)(iii) states, "a failure to take such steps as
  10
       may be necessary to ensure that no individual with a disability is excluded, denied
  11
       services, segregated or otherwise treated differently than other individuals because of
  12
       the absence of auxiliary aids and services, unless the entity can demonstrate that
  13
       taking such steps would fundamentally alter the nature of the good, service, facility,
  14
       privilege, advantage, or accommodation being offered or would result in an undue
  15
       burden;..." Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this
  16
       complaint, Plaintiffs are informed, believe, and thereon allege that Defendants
  17

  18
       violated said provision. Plaintiffs set forth the factual basis for this claim most

  19
       specifically at ¶¶ 13 -14, 16-24 above. The ADA “applies to the services of a place

  20
       of public accommodation, not services in a place of public accommodation. To limit

  21
       the ADA to discrimination in the provision of services occurring on the premises of a

  22   public accommodation would contradict the plain language of the statute.” Nat’l
  23   Fed’n of the Blind v. Target Corp., 452 F. Supp. 2d 946, 953 (N.D. Cal. 2006)
  24   (emphasis added) (citing Weyer v. Twentieth Century Fox Film Corp., 198 F.3d
  25   1104, 1115 (9th Cir. 2000) [holding that “whatever goods or services the place
  26   provides, it cannot discriminate on the basis of disability in providing enjoyment of
  27   those goods and services”]). An ADA plaintiff may challenge a business’ online
  28

                        22
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 23 of 32 Page ID #:23



   1
       offerings as well. So long as there is a “nexus”—that is, “some connection between
   2
       the good or service complained of and an actual physical place”—a plaintiff may
   3
       challenge the digital offerings of an otherwise physical business. See Gorecki v.
   4
       Hobby Lobby Stores, Inc, 2017 WL 2957736, at *4 (C.D. Cal. June 15, 2017) [Case:
   5
       CV 17–1131–JFW (SKx)]. The ADA requires the Defendants to provide effective
   6
       communication to the instant Plaintiffs and to people with disabilities. In the
   7
       present case, Plaintiffs experienced and have knowledge that Defendants failed to
   8
       have a required procedure to provide effective communication. Plaintiffs allege that
   9
       Defendants failed to train their staff on the way to use the auxiliary aids. Defendants
  10

  11
       did not provide any auxiliary aid and the Defendants did not provide any reasonable

  12
       accommodation to the overt and obvious communication barriers, and failed to

  13
       respond to Plaintiffs’ requests for accommodation. Plaintiffs are not demanding that

  14
       Defendants provide a specific reasonable accommodation or a specific auxiliary aid.

  15   ADA law allows the Defendants to decide what auxiliary aid and reasonable
  16   accommodation will be provided. In this case, however, Defendants failed to
  17   provide any reasonable accommodation for the overt and obvious communication
  18   barriers to equal access to their rental services, failed to provide any auxiliary aid,
  19   and failed to provide any effective communication. Plaintiffs allege that Defendants’
  20   websites provide a contact number for the general public, but Defendants failed to
  21   provide Plaintiffs with the required effective communication using texting or other
  22   alternate means of communication for Plaintiffs and other people with a deaf
  23   condition or a speech condition. Defendants’ conduct discriminates against Plaintiff
  24   Club’s members that have hearing disabilities and Club’s members with speech
  25   disabilities. Defendants are required to provide, on Defendants’ websites, to provide
  26   a method to effectively communicate with Plaintiff Club members that have hearing
  27   and speech disabilities, and other people that are deaf or have speech impairments.
  28

                        23
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 24 of 32 Page ID #:24



   1
       CLAIM II: Denial of Participation
   2
       36.   42 United States Code 12182(b)(1)(A)(i) states, "It shall be discriminatory to
   3
       subject an individual or class of individuals on the basis of a disability or disabilities
   4
       of such individual or class, directly, or through contractual, licensing, or other
   5
       arrangements, to a denial of the opportunity of the individual or class to participate in
   6
       or benefit from the goods, services, facilities, privileges, advantages, or
   7
       accommodations of an entity." Based on the facts plead at ¶¶ 8 - 26 above and
   8
       elsewhere in this complaint, Plaintiffs are informed, believe, and thereon allege that
   9
       Defendants violated said provision. Plaintiffs set forth the factual basis for this claim
  10

  11
       most specifically at ¶¶ 20-24 above. Defendants discriminated against Plaintiffs in

  12
       violation of 42 United States Code 12182(b)(1)(A)(i) and 42 U.S.C. § 12188.

  13
       CLAIM III: Participation in Unequal Benefit

  14
       37.   Defendants provide unequal benefit for people with disabilities in violation of
  15   42 United States Code 12182(b)(1)(A)(ii) and 42 U.S.C. § 12188. Based on the facts
  16   plead at ¶¶ 8 - 26 above and elsewhere in this complaint, Plaintiffs are informed,
  17   believe, and thereon allege that Defendants discriminated against Plaintiffs in
  18   violation of said provision. Plaintiffs set forth the factual basis for this claim most
  19   specifically at ¶¶ 20-24 above.
  20   CLAIM IV: Separate Benefit
  21   38.   Defendants’ photographs discriminate against Plaintiffs in violation of 42
  22   United States Code 12182(b)(2)(A)(iii) and 42 U.S.C. § 12188. Based on the facts
  23   plead at ¶¶ 8 - 26 above and elsewhere in this complaint, Plaintiffs are informed,
  24   believe, and thereon allege that Defendants discriminated against Plaintiffs in
  25   violation of said provision. Plaintiffs set forth the factual basis for this claim most
  26   specifically at ¶¶ 20-24 above.
  27   ///
  28

                        24
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 25 of 32 Page ID #:25



   1
       CLAIM V: Integrated Settings
   2
       39.   Defendants’ rental services are not integrated for Plaintiffs and people with
   3
       disabilities in violation of 42 United States Code 12182(b)(1)(B) and 42 U.S.C. §
   4
       12188. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
   5
       Plaintiffs are informed, believe, and thereon allege that Defendants discriminated
   6
       against Plaintiffs in violation of said provision. Plaintiffs set forth the factual basis
   7
       for this claim most specifically at ¶¶ 20-24 above.
   8
       CLAIM VI: Failure To Modify Practices, Policies And Procedures
   9
       40.   Defendants failed and refused to provide a reasonable alternative by
  10
       modifying its practices, policies, and procedures in that they failed to have a scheme,
  11
       plan, or design to accommodate Plaintiff Club, its Club members, the individual
  12
       named Plaintiff, and/or others similarly situated in utilizing Defendants' rental
  13
       services, at its websites and its office at the Property, in violation of 42 United States
  14
       Code 12182(b)(2)(A)(ii) and 42 U.S.C. § 12188. Based on the facts plead at ¶¶ 8 - 26
  15
       above and elsewhere in this complaint, Plaintiffs are informed, believe, and thereon
  16
       allege that Defendants discriminated against Plaintiffs in violation of said provision.
  17

  18
       Plaintiffs set forth the factual basis for this claim most specifically at ¶¶ 18-26 above.

  19
       CLAIM VII: Failure To Remove Architectural And Communication Barriers

  20
       41.   Plaintiffs allege that Defendants failed to remove architectural barrier and

  21
       communication barriers as required in violation of 42 United States Code

  22
       12182(b)(2)(A)(iv) and 42 U.S.C. § 12182. Based on the facts plead at ¶¶ 8 - 26

  23
       above and elsewhere in this complaint, Plaintiffs are informed, believe, and thereon

  24
       allege that Defendants discriminated against the named Individual Plaintiff in

  25
       violation of said provision. Plaintiffs set forth the factual basis for this claim most

  26
       specifically at ¶¶ 8,9,20-24,25,26 above. The named Individual Plaintiff personally

  27
       reviewed all the information and photographs of Defendants’ property. As a result,

  28

                        25
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 26 of 32 Page ID #:26



   1
       the named Individual Plaintiff has actual knowledge of the physical and
   2
       communication barriers that exist at Defendants’ Property. The named Individual
   3
       Plaintiff determined that the physical barriers that exist at Defendants’ property,
   4
       directly relate to his disabilities, and make it impossible or extremely difficult for
   5
       him to physically access Defendants’ on-site rental services at the Property. The
   6
       named Individual Plaintiff was deterred by his actual knowledge of the physical and
   7
       communication barriers that exist at Defendants’ Property which include but are not
   8
       limited to the barriers to facilities for disabled parking, exterior path of travel to the
   9
       office, the office entrance, and office interior, since said Defendants’ facilities were
  10
       not accessible because they failed to comply with the Federal ADA Accessibility
  11
       Guidelines (“ADAAG”) and California's Title 24 Building Code Requirements. See
  12
       ¶¶ 25 for details. The named Individual Plaintiff had actual knowledge of these
  13
       barriers and determined that it would be futile gesture for him to go to the Property
  14
       on the date that he had originally intended. The named Individual Plaintiff is
  15
       currently deterred from returning due to his knowledge of the barriers. At the end of
  16
       this action, the named Individual Plaintiff intends to return to Defendants’ physical
  17
       rental office location to obtain rental information and verify that the communication
  18
       and physical barriers to Defendants’ rental services are removed. Defendants failure
  19
       to remove the barriers to equal access constitutes discrimination against the named
  20
       Individual Plaintiff.
  21
       CLAIM VIII: Failure To Make Alterations Readily Accessible And Usable
  22
       42.   Defendants are required to make alterations to their facilities in such a manner
  23
       that, to the maximum extent feasible, the altered portions of the facility are readily
  24
       accessible to and usable by individuals with disabilities, including individuals who
  25
       use wheelchairs pursuant to 42 U.S.C. §12183(a)(2). Based on the facts plead at ¶¶ 8
  26
       - 26 above and elsewhere in this complaint, the named Plaintiffs are informed,
  27
       believe, and thereon allege that Defendants violated this provision. Plaintiffs allege
  28

                        26
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 27 of 32 Page ID #:27



   1
       that Defendants altered their facility in a manner that affects or could affect the
   2
       usability of the facility or a part of the facility after January 26, 1992. In performing
   3
       the alteration, Plaintiffs allege that Defendants failed to make the alteration in such a
   4
       manner that, to the maximum extent feasible, the altered portions of the facility are
   5
       readily accessible to and usable by individuals with disabilities, including individuals
   6
       who use wheelchairs, in violation of 42 U.S.C. §12183(a)(2).
   7
       CLAIM IX: Administrative Methods
   8
       43.   Plaintiffs are informed, believe, and thereon allege that Defendants contract
   9
       with website providers without making sure that the websites will be accessible to
  10
       people with disabilities in violation of 42 United States Code 12182(b)(1)(B) and 42
  11
       U.S.C. § 12188. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this
  12

  13
       complaint, Plaintiffs are informed, believe, and thereon allege that Defendants

  14
       discriminated against the named Individual Plaintiff in violation of said provision.

  15
       Plaintiffs set forth the factual basis for this claim most specifically at ¶¶18-26 above.

  16
       CLAIM X: Screen Out

  17
       44.   Plaintiffs are informed, believe, and thereon allege that Defendants screened

  18
       out Plaintiffs and other people with disabilities in violation of 42 United States Code

  19
       12182(b)(2)(A)(i) and 42 U.S.C. § 12188. Based on the facts plead at ¶¶ 8 - 26

  20
       above and elsewhere in this complaint, Plaintiffs are informed, believe, and thereon

  21
       allege that Defendants discriminated against the named Plaintiffs in violation of said

  22
       provision. Plaintiffs set forth the factual basis for this claim most specifically at ¶¶ 8
  23   - 26 above. Defendants screened out the named Plaintiffs from its rental services and
  24   processes, because Defendants failed to remove architectural and communication
  25   barriers to its website and physical office, failed to provide required effective
  26   alternate communication methods, and failed to provide required auxiliary aids.
  27   ///
  28

                        27
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 28 of 32 Page ID #:28



   1
       CLAIM XI: Denial Of Full And Equal Access
   2
       45.    Defendants are required to provide full and equal access to Defendants' rental
   3
       services, goods, facilities, privileges, advantages, or accommodations pursuant to 42
   4
       United States Code 12182(b) and 42 U.S.C. § 12188. Based on the facts plead at ¶¶
   5
       8 - 26 above and elsewhere in this complaint, Plaintiffs are informed, believe, and
   6
       thereon allege that Defendants discriminated against the named Plaintiffs in violation
   7
       of said provision. Plaintiffs set forth the factual basis for this claim most specifically
   8
       at ¶¶ 8 - 26 above.
   9

  10
       CLAIM XII: Failure To Investigate And Maintain Accessible Features
  11
       46.    Defendants made repairs and administrative changes which violated ADA and
  12
       its regulations. See ADA Title III Regulations Sec.36.211 Maintenance of accessible
  13
       features. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  14

  15
       Defendants failed to provide and then maintain any accessible features in its parking,

  16
       path of travel, rental office services and website rental services. Plaintiffs are

  17
       informed, believe, and thereon allege that Defendants discriminated against the

  18
       named Plaintiffs in violation of this provision.

  19   CLAIM XIII: Association
  20
       47.    Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  21
       Plaintiffs are informed, believe, and thereon allege that Defendants discriminated
  22
       against the named Plaintiffs in violation of 42 U.S.C. § 12182(b)(1)(E)
  23

  24         DISCRIMINATORY PRACTICES IN PUBLIC ACCOMMODATIONS
  25          FOURTH CAUSE OF ACTION: ONLY THE INDIVIDUALL NAMED
  26   PLAINTIFF AGAINST ALL DEFENDANTS - CLAIMS UNDER CALIFORNIA
  27                                 ACCESSIBILITY LAWS
  28

                        28
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 29 of 32 Page ID #:29



   1
       CLAIM I: Denial Of Full And Equal Access
   2
       48. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint, the
   3
       named Individual Plaintiff was denied full and equal access to Defendants' goods.
   4
       services, facilities, privileges, advantages, or accommodations within a public
   5
       accommodation owned, leased, and/or operated by Defendants as required by Civil
   6
       Code Sections 54, 54.1, and specifically 54.1(d). The factual basis for this claim is at
   7
       18-28 above.
   8
       CLAIM II: Failure To Modify Practices, Policies And Procedures
   9
       49.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  10
       the named Individual Plaintiff was denied full and equal access to Defendants' goods.
  11
       Defendants failed and refused to provide a reasonable alternative by modifying its
  12
       practices, policies, and procedures in that they failed to have a scheme, plan, or
  13
       design to assist Plaintiff Members and/or others similarly situated in entering and
  14
       utilizing Defendants' services as required by Civil Code § 54.1. The factual basis for
  15
       this claim is at 18-28 above.
  16
       CLAIM III: Violation Of The Unruh Act
  17
       50.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  18
       the individual, the named Individual Plaintiff was denied full and equal access to
  19
       Defendants' goods. Defendants violated the CA Civil Code § 51 by specifically
  20
       failing to comply with Civil Code §51(f). Defendants' facility violated state
  21
       disability laws, the ANSI Standards, A117, and California's Title 24 Accessible
  22
       Building Code by failing to provide equal access to Defendants’ facilities.
  23
       Defendants did and continue to discriminate against Plaintiff Members in violation
  24
       of Civil Code §§ 51(f), and 52. The factual basis for this claim is at 18-28 above.
  25
                  Treble Damages Pursuant To California Accessibility Laws
  26
       51.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  27
       only the named Individual Plaintiff prays for an award of treble damages against
  28

                        29
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 30 of 32 Page ID #:30



   1
       Defendants, and each of them, pursuant to California Civil Code sections 52(a) and
   2
       54.3(a). Defendants, each of them respectively, at times prior to and including the
   3
       day the named Individual Plaintiff attempted patronized Defendants’ facilities and
   4
       rental services, and continuing to the present time, knew that persons with physical
   5
       disabilities were denied their rights of equal access. Despite such knowledge,
   6
       Defendants, and each of them, failed and refused to take steps to comply with the
   7
       applicable access statutes; and despite knowledge of the resulting problems and
   8
       denial of civil rights thereby suffered by the named Individual Plaintiff. Defendants,
   9
       and each of them, have failed and refused to take action to grant full and equal access
  10
       to the individual Plaintiff in the respects complained of hereinabove. Defendants,
  11
       and each of them, have carried out a course of conduct of refusing to respond to, or
  12
       correct complaints about, denial of disabled access and have refused to comply with
  13
       their legal obligations to make Defendants’ public accommodation facilities and
  14
       rental services accessible pursuant to the ADAAG and Title 24 of the California
  15
       Code of Regulations (also known as the California Building Code). Such actions
  16
       and continuing course of conduct by Defendants in conscious disregard of the rights
  17
       and/or safety of the named Individual Plaintiff justify an award of treble damages
  18
       pursuant to sections 52(a) and 54.3(a) of the California Civil Code.
  19

  20
                         DEMAND FOR JUDGMENT FOR RELIEF:
  21
       A.    All named Plaintiffs seeks injunctive relief pursuant to 42 U.S.C. 3613(c) and
  22
       42 U.S.C. § 12188(a). Only the named Individual Plaintiff seeks injunctive relief
  23
       pursuant to CA Civil Code §52. Pursuant to 42 U.S.C. 3613(c), all Plaintiffs request
  24
       this court to enjoin Defendants to cease their discriminatory practices in housing
  25
       rental services, rental housing management services, and for Defendants to
  26
       implement written policies and methods to respond to reasonable accommodation
  27
       and reasonable modification requests. Pursuant to 42 U.S.C. § 12188(a), Plaintiffs
  28

                       30
                                                                                 COMPLAINT
                                                                                    CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 31 of 32 Page ID #:31



   1
       request this Court enjoin Defendants to remove all barriers to equal access to the
   2
       disabled Plaintiffs in, at, or on their facilities, including but not limited to
   3
       architectural and communicative barriers in the provision of Defendants’ rental
   4
       services. Plaintiffs do not seek injunctive relief pursuant to Cal. Civil Code §55 and
   5
       Plaintiffs do not seek attorneys’ fees pursuant to Cal. Civil Code §55. Plaintiffs do
   6
       not seek any relief at all pursuant to Cal. Civil Code §55.
   7
       B.     All named Plaintiffs seek actual damages pursuant to 42 U.S.C. 3613(c).
   8
       However, Plaintiff Club only seeks damages for itself. Plaintiff Club does not seek
   9
       damages on behalf of its members;
  10
       C. Only the named Individual Plaintiff seeks recovery of actual damages pursuant
  11
       to Cal. Civil Code §§ 52 or 54.3;
  12
       D.     Only the named Individual Plaintiff seeks $4,000 in minimum statutory
  13
       damages pursuant to Cal. Civil Code § 52 for each and every offense of Civil Code §
  14
       51, pursuant to Munson v. Del Taco, (June 2009) 46 Cal. 4th 661;
  15
       E.     In the alternative to the damages pursuant to Cal. Civil Code § 52 in Paragraph
  16
       C above, only the named individual Plaintiff seeks $1,000 in minimum statutory
  17
       damages pursuant to Cal. Civil Code § 54.3 for each and every offense of Civil Code
  18
       § 54.1;
  19
       F.     All named Plaintiffs seek attorneys' fees pursuant to 42 U.S.C. 3613(c)(2), 42
  20
       U.S.C. § 12205, and Cal. Civil Code §§ 52, 54.3;
  21
       G.     Only the named individual Plaintiff seeks treble damages pursuant to Cal.
  22
       Civil Code §§ 52(a) or 54.3(a);
  23
       H.     The named Plaintiffs are seeking perspective injunctive relief to require the
  24
       Defendants to provide obvious reasonable accommodations, to provide the required
  25
       auxiliary aids and to modify Defendants’ procedures, practices, and policies of the
  26
       Defendants in the provision of Defendants’ rental services. Without perspective
  27
       relief the Plaintiffs will suffer future harm.
  28

                         31
                                                                                      COMPLAINT
                                                                                         CASE #
Case 2:20-cv-10797-FMO-AFM Document 1 Filed 11/26/20 Page 32 of 32 Page ID #:32



   1
       I.    All named Plaintiffs seek a Jury Trial and;
   2
       J.    For such other further relief as the court deems proper.
   3

   4   Respectfully submitted:
   5
                                                    LIGHTNING LAW, APC
   6
       Dated: November 26, 2020
   7
                                             By:    /s/David C. Wakefield
   8                                                DAVID C. WAKEFIELD, ESQ.
   9
                                                    Attorney for Plaintiffs

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                       32
                                                                         COMPLAINT
                                                                            CASE #
